r              Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 1 of 9
                                                                                           FILED           "~
                                                                                        U S DISTRICT COURT SAS
                                                                                     ~STERN DISTRICT ARKAN

                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION          'JAMES
                                                                                   By:-b#J~7'1mi:ERK
    JOSE VAZQUEZ


    vs.                                      4:21-cv-~~W


    RILEY HAYS ROOFING AND
    CONSTRUCTION, LLC, and RILEY HAYS




          COMES NOW Plaintiff Jose Vazquez ("Plaintiff'), by and through his attorneys

    Daniel Ford and Josh Sanford of Sanford Law Firm, PLLC, and for his Original

    Complaint ("Complaint") against Defendants Riley Hays Roofing and Construction, LLC,

    and Riley Hays (collectively "Defendant" or "Defendants"), and in support thereof he

    does hereby state and allege as follows:

                               I.       PRELIMINARY STATEMENTS

          1.       Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

    201, et seq. ("FLSA") and the Arkansas Minimum Wage Act ("AMWA"), Ark. Code Ann.

    § 11-4-201 et seq., for declaratory judgment, monetary damages, liquidated damages,

    prejudgment interest, civil penalties and costs, including reasonable attorney's fees, as

    a result of Defendants' failure to pay Plaintiff overtime wages as required by the FLSA

    and AMWA.

                                II.     JURISDICTION AND VENUE

          2.       The United States District Court for the Eastern District of Arkansas has

    subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

                                                  Page 1 of9
                       Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                     U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                              Original Complaint
            Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 2 of 9



because this suit raises federal questions under the FLSA. Accordingly, this Court has

jurisdiction pursuant to 28 U.S.C. § 1331.

       3.       Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's state law

claims pursuant to 28 U.S.C. § 1367(a).

       4.       The acts and omissions complained of herein were committed and had a

principal effect, as described more fully below, within the Central Division of the Eastern

District; therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                         Ill.       THE PARTIES

       5.       Plaintiff is an individual and resident of Pulaski County.

       6.       Defendant Riley Hays Roofing and Construction, LLC ("Riley Hays

Roofing"), is a domestic limited liability company.

       7.       Riley Hays Roofing's registered agent for service of process is Riley Hays

at 13423 Kanis Road, Little Rock, Arkansas 72211.

       8.       Defendant Riley Hays ("Hays") is an individual and resident of Arkansas.

                               IV.       FACTUAL ALLEGATIONS

       21.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       22.      Hays is a principal, director, officer and/or owner of Riley Hays Roofing.

       23.      Hays took an active role in operating Riley Hays Roofing and in the

management thereof.




                                              Page 2 of9
                    Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                     U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                                Original Complaint
            Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 3 of 9



       24.      Hays, in his role as an operating employer of Riley Hays Roofing, had the

power to hire and fire Plaintiff, often supervised Plaintiffs work and determined his work

schedule, and made decisions regarding Plaintiffs pay, or lack thereof.

       25.      Hays, at relevant times, exercised supervisory authority over Plaintiff in

relation to his work schedule, pay policy and the day-to-day job duties that Plaintiffs job

entailed.

       26.      Defendants' primary business purpose is to provide construction and

roofing services, and Defendants employ construction workers, roofers and foremen to

accomplish this goal.

       27.      Defendants operate from a centralized office in Little Rock but perform

construction and roofing for its customers throughout Arkansas.

       28.      Defendants' annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       29.      During each of the three years preceding the filing of this Complaint,

Defendants have had at least two employees that handle, sell, or otherwise work on

goods or materials that have been moved in or produced for interstate commerce,

including, but not limited to, construction materials, roofing materials and tools.

       30.      At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and the AMWA.

       31.      Defendant employed construction workers as 1099 employees to perform

services to its customers.




                                              Page 3 of9
                    Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                          Original Complaint
           Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 4 of 9



          32.   Within three years prior to the filing of this Complaint, Defendants hired

Plaintiff, among other individuals, to perform construction duties as a 1099 employee.

          33.   Specifically, Plaintiff was employed by Defendant from June of 2019 until

August of 2020 as a construction and roofing worker.

          34.   At all relevant times herein, Defendants were Plaintiff's employer for

purposes of the FLSA and the AMWA.

          35.   During the time period relevant to this lawsuit, Plaintiff was first treated as

a 1099 "independent contractor" for purposes of the FLSA and the AMWA.

          36.   To perform their jobs for Defendants, construction and roofing workers

must be trained or oriented to their duties, Defendants' paperwork, processes and

methods, customer requirements, and anything else they need to know to perform the

work for Defendants.

          37.   Defendants exercised comprehensive control over the employment of its

construction and roofing workers, including Plaintiff's employment.

          38.   Defendants required Plaintiff to follow a fixed schedule in performing his

duties.

          39.   Plaintiff could not refuse to work on certain assigned construction or

roofing projects.

          40.   Plaintiff was expected to follow Defendants' dress code and guidelines.

          41.   Plaintiff was hired to work for Defendants for an indefinite period of time.

          42.   Plaintiff did not share in Defendants' profits.

          43.   Plaintiff did not share in Defendants' losses.




                                              Page4of9
                    Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                          Original Complaint
         Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 5 of 9



       44.    Defendants set Plaintiffs pay rate. During the statutory period, Defendants

compensated construction and roofing workers, including Plaintiff, a straight-time rate

for all hours worked.

       45.    Defendants entered         into contracts with their customers,        and   no

construction or roofing workers signed contracts with Defendants' customers.

       46.    Construction and roofing workers, including Plaintiff, did not submit

competitive pricing bids for construction and roofing jobs.

       47.    Defendants made decisions on what new business to pursue or take

without Plaintiffs or other construction or roofing workers' input.

       48.    Construction and roofing workers, including Plaintiff, did not negotiate

contracts or prices with Defendants' customers.

       49.    Plaintiff and other construction and roofing workers drove company cars

and possessed and used company credit cards for business purposes.

       50.    Defendants generally did not pay Plaintiff any overtime premium for hours

that he worked over forty hours per week.

       51.    In other words, Defendant paid Plaintiff his regular hourly rate for all hours

worked, even when he worked in excess of forty hours per week.

       52.    Defendants knew or should have known that the job duties of Plaintiff

required Plaintiff to work hours in excess of forty per week, yet Defendants failed and

refused to compensate Plaintiff for his work as required by the FLSA.

       53.    At all times relevant hereto, Defendants were aware of the minimum wage

and overtime requirements of the FLSA.




                                            Page 5of9
                  Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                        Original Complaint
         Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 6 of 9



              V.       FIRST CAUSE OF ACTION-VIOLATION OF THE FLSA

       54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       55.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       56.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       57.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x regular wages for all hours worked over 40 each week, unless an employee meets

certain exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

       58.     Defendant     misclassified      Plaintiff     as   exempt     from    the   overtime

requirements of the FLSA.

       59.     Defendant failed to pay Plaintiff an overtime premium for hours worked

over forty per week.

       60.     Defendant knew or should have known that its actions violated the FLSA.

       61.     Defendants' failure to pay Plaintiff all overtime wages owed was willful.

       62.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

       63.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages and costs, including reasonable

                                             Page 6 of9
                   Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                         Original Complaint
            Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 7 of 9



attorney's fees provided by the FLSA for all violations which occurred beginning at least

three years preceding the filing of Plaintiffs initial complaint, plus periods of equitable

tolling.

           64.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wage and unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

           65.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

             VI.     SECOND CLAIM FOR RELIEF-VIOLATION OF THE AMWA

           66.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section. Plaintiff asserts this claim for damages and

declaratory relief pursuant to the AMWA, Arkansas Code Annotated §§ 11-4-201, et

seq.

           67.     At all relevant times, Defendants were Plaintiffs "employer'' within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

           68.     AMWA Section 211 requires employers to pay all employees 1.5x regular

wages for all hours worked over 40 each week, unless an employee meets the

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

           69.     Defendants failed to pay Plaintiff all overtime wages owed, as required

under the AMWA.

                                                  Page 7 of9
                       Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                     U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                              Original Complaint
            Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 8 of 9



           70.   Defendants' misclassification         of Plaintiff as a          1099 "independent

contractor" and subsequent failure to pay him an overtime rate of pay for hours worked

over forty in a given week was in violation of the AMWA.

           71.   Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

           72.   By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff for monetary damages, liquidated damages, costs, and a reasonable

attorney's fee provided by the AMWA for all violations which occurred beginning at least

three years preceding the filing of Plaintiffs' initial complaint, plus periods of equitable

tolling.

           73.   Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                  VII.    PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiff Jose Vazquez respectfully prays

for declaratory relief and damages as follows:

           A.    That Defendants be summoned to appear and answer herein;

           B.    That Defendants be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;

           C.    A declaratory judgment that Defendants' practices alleged herein violate

the FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et

seq.;




                                               Page 8 of9
                     Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                           Original Complaint
            Case 4:21-cv-00355-BRW Document 1 Filed 05/03/21 Page 9 of 9



       D.       A declaratory judgment that Defendants' practices alleged herein violate

the AMWA and attendant regulations;

       E.       Judgment for damages for all unpaid overtime compensation under the

FLSA, the AMWA and their attendant regulations;

       F.       Judgment for liquidated damages pursuant to the FLSA, the AMWA and

their attendant regulations;

       G.       An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney's fees and all costs connected with this action; and

       H.       Such other and further relief as this Court may deem just and proper.

                                                                Respectfully submitted,

                                                                PLAINTIFF JOSE VAZQUEZ

                                                                SANFORD LAW FIRM, PLLC
                                                                Kirkpatrick Plaza
                                                                10800 Financial Centre Pkwy, Suite 510
                                                                Little Rock, Arkansas 72211
                                                                Telephone: (501) 221-0088
                                                                Facsimile: (888) 787-2040



                                                                ~   nielFo
                                                                Ark. Bar  . 2014162
                                                                da ·eI sanfordl wfirm.com




                                              Page 9 of9
                    Jose Vazquez v. Riley Hays Roofing and Construction, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                          Original Complaint
